PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s vehicle in the amount of $194.70 were caused when said vehicle struck a piece of metal protruding from Camp Creek Bridge in Boone County, West Virginia, which bridge is owned and maintained by the respondent; and to the effect that said damages were proximately caused by the negligence of the respondent in failing to keep the bridge in a reasonably safe condition, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount stipulated.
Award of $194.70.